Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 2, 2015

                                     No. 04-15-00555-CV

                                    Shirley Hale MATHIS,
                                           Appellant

                                               v.

                                   Leticia R. BENAVIDES,
                                           Appellee

                  From the 49th Judicial District Court, Webb County, Texas
                          Trial Court No. 2012-CVQ-000161-D3A
                         Honorable Jose A. Lopez, Judge Presiding


                                        ORDER
Appellant’s motion for extension of time to file her brief on the merits is granted. We order
appellant’s brief on the merits due December 30, 2015. This order shall not be construed to
extend the deadline of December 4, 2015, for appellant’s brief on the related supersedeas issues
and associated temporary relief.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of December, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court